IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40076
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALBINO ESPINO-GONZALEZ,
also known as Lino Gonzalez,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-00-CR-351-1
                       --------------------
                         October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Albino

Espino-Gonzales (Espino) has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Espino has not responded to the motion.   Our independent

review of the brief and the record discloses no nonfrivolous

issue for appeal.   Counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and

the appeal is DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
MOTION GRANTED; APPEAL DISMISSED.